DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 17/716113 filed on April 8, 2022 in which Claims 21-40 are presented for examination.

Status of Claims
Claims 21-40 are pending, of which claims 21-40 are rejected under 103. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on April 8, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 27, 28, 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the plurality" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the priority" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the plurality" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "the priority" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 recites the limitation "the plurality" in Line 14.  There is insufficient antecedent basis for this limitation in the claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 24, 25, 27, 28, 30-32, 34, 35 and 37-39 of the instant application are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1-4, 6, 8-11,13, 15-18 and 20 of U.S. Patent No. US 11,301,312.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

17/716113
11,301,312 (17/142453)
21. A method for improved error logging, comprising: receiving, at a computing device, a plurality of error logs for operating system errors during shutdown or boot of the computing device, wherein the error logs are received when the operating system cannot access a hardware component of the computing device, and wherein the hardware component is not yet initialized or is shutdown; determining that the error logs exceed a space or number threshold for logging in firmware; selecting an error log from the plurality of error logs based on the error log having a highest priority of the plurality; and writing a log identifier for the selected error log to a firmware interface of the computing device, wherein the log identifier persists in the firmware interface for access after a boot of the operating system.
1. A method for improved error logging, comprising: receiving, at a computing device, a plurality of error logs for operating system errors during shutdown or boot of the computing device, wherein the error logs are received when the operating system cannot access a memory associated with a hardware component of the computing device; determining that the number of error logs received is greater than a predetermined maximum for logging in firmware; selecting an error log from the plurality of error logs based on the error log having a highest priority of the plurality; and writing the selected error log to a firmware interface of the computing device, wherein the selected error log persists in the firmware interface for access after a boot of the operating system.
22. The method of claim 21, further comprising: retrieving, by a system logger, the log identifier from the firmware interface; writing, by the system logger, the log identifier to a file; and erasing, by the system logger, the log identifier from the firmware interface.
2. The method of claim 1, further comprising: retrieving, by a system logger, the selected error log from the firmware interface; writing, by the system logger, the selected error log to a file; and erasing, by the system logger, the selected error log from the firmware interface.
24. The method of claim 21, wherein the firmware interface is a Unified Extensive Firmware Interface ("UEFI").
3. The method of claim 1, wherein the firmware interface is a Unified Extensive Firmware Interface (“UEFI”).
25. The method of claim 24, wherein the log identifier is written to a non-volatile memory as a UEFI runtime variable.
4. The method of claim 3, wherein the selected error log is written to a non-volatile memory as a UEFI runtime variable.
27. The method of claim 21, wherein each of the error logs includes a criticality level and a timestamp, and the priority of the error logs is determined based on the criticality levels and timestamps.
6. The method of claim 1, wherein each of the error logs includes a criticality level and a timestamp, and the priority of the error logs is determined based on the criticality levels and timestamps.
28. A non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, cause the processor to perform stages for improved error logging, the stages comprising: receiving, at a computing device, a plurality of error logs for operating system errors during shutdown or boot of the computing device, wherein the error logs are received when the operating system cannot access a hardware component of the computing device, and wherein the hardware component is not yet initialized or is shutdown; determining that the error logs exceed a space or number threshold for logging in firmware; 4Docket No. F974.C1 selecting an error log from the plurality of error logs based on the error log having a highest priority of the plurality; and writing a log identifier for the selected error log to a firmware interface of the computing device, wherein the log identifier persists in the firmware interface for access after a boot of the operating system.
8. A non-transitory, computer-readable medium containing instructions that, when executed by a hardware-based processor, performs stages for improved error logging, the stages comprising: receiving, at a computing device, a plurality of error logs for operating system errors during shutdown or boot of the computing device, wherein the error logs are received when the operating system cannot access a memory associated with a hardware component of the computing device; determining that the number of error logs received is greater than a predetermined maximum for logging in firmware; selecting an error log from the plurality of error logs based on the error log having a highest priority of the plurality; and writing the selected error log to a firmware interface of the computing device, wherein the selected error log persists in the firmware interface for access after a boot of the operating system.
30. The non-transitory, computer-readable medium of claim 28, the stages further comprising: retrieving, by a system logger, the log identifier from the firmware interface; writing, by the system logger, the selected error log corresponding to the log identifier to a file; and erasing, by the system logger, the log identifier from the firmware interface.
9. The non-transitory, computer-readable medium of claim 8, the stages further comprising: retrieving, by a system logger, the selected error log from the firmware interface; writing, by the system logger, the selected error log to a file; and erasing, by the system logger, the selected error log from the firmware interface.
31. The non-transitory, computer-readable medium of claim 28, wherein the firmware interface is a Unified Extensive Firmware Interface ("UEFI").
10. The non-transitory, computer-readable medium of claim 8, wherein the firmware interface is a Unified Extensive Firmware Interface (“UEFI”).
32. The non-transitory, computer-readable medium of claim 31, wherein the log identifier is written to a non-volatile memory as a UEFI runtime variable.
11. The non-transitory, computer-readable medium of claim 10, wherein the selected error log is written to a non-volatile memory as a UEFI runtime variable.
34. The non-transitory, computer-readable medium of claim 28, wherein each of the error logs includes a criticality level and a timestamp, and the priority of the error logs is determined based on the criticality levels and timestamps.
13. The non-transitory, computer-readable medium of claim 8, wherein each of the error logs includes a criticality level and a timestamp, and the priority of the error logs is determined based on the criticality levels and timestamps.
35. A system for improved error logging, comprising: a memory storage including a non-transitory, computer-readable medium comprising instructions; and a computing device including a hardware-based processor that executes the instructions to carry out stages comprising: receiving, at a computing device, a plurality of error logs for operating system errors during shutdown or boot of the computing device, wherein the error logs are received when the operating system cannot access a hardware component of the computing device, and wherein the hardware component is not yet initialized or is shutdown; determining that the error logs exceed a space or number threshold for logging in firmware; selecting an error log from the plurality of error logs based on the error log having a highest priority of the plurality; and writing a log identifier for the selected error log to a firmware interface of the computing device, wherein the log identifier persists in the firmware interface for access after a boot of the operating system.
15. A system for improved error logging, comprising: a memory storage including a non-transitory, computer-readable medium comprising instructions; and a computing device including a hardware-based processor that executes the instructions to carry out stages comprising: receiving a plurality of error logs for operating system errors during shutdown or boot of the computing device, wherein the error logs are received when the operating system cannot access a memory associated with a hardware component of the computing device; determining that the number of error logs received is greater than a predetermined maximum for logging in firmware; selecting an error log from the plurality of error logs based on the error log having a highest priority of the plurality; and writing the selected error log to a firmware interface, wherein the selected error log persists in the firmware interface for access after a boot of the operating system.
37. The system of claim 35, the stages further comprising: retrieving, by a system logger, the log identifier from the firmware interface; writing, by the system logger, the selected error log corresponding to the log identifier to a file; and erasing, by the system logger, the log identifier from the firmware interface.
16. The system of claim 15, the stages further comprising: retrieving, by a system logger, the selected error log from the firmware interface; writing, by the system logger, the selected error log to a file; and erasing, by the system logger, the selected error log from the firmware interface.
38. The system of claim 35, wherein the firmware interface is a Unified Extensive Firmware Interface ("UEFI").
17. The system of claim 15, wherein the firmware interface is a Unified Extensive Firmware Interface (“UEFI”).
39. The system of claim 38, wherein the log identifier is written to a non-volatile memory as a UEFI runtime variable.
18. The system of claim 17, wherein the selected error log is written to a non volatile memory as a UEFI runtime variable.
34. The non-transitory, computer-readable medium of claim 28, wherein each of the error logs includes a criticality level and a timestamp, and the priority of the error logs is determined based on the criticality levels and timestamps.
20. The system of claim 15, wherein each of the error logs includes a criticality level and a timestamp, and the priority of the error logs is determined based on the criticality levels and timestamps.



The claims of U.S. Patent No. US 11,301,312 B2 do not explicitly teach determining that the error logs exceed a space or number threshold.
However, Banerjee (US Patent Application 2016/0124830) teaches determining that the error logs exceed a space or number threshold, in Paragraph 33.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine the claims of U.S. Patent No. US 11,301,312 B2 with determining that the error logs exceed a space or number threshold as taught by Banerjee because aa number of errors can exceed a threshold.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 28 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuman (US Patent Application 2003/0212936) in view of Cepulis (US Patent Application 2001/0042225) in view of Banerjee (US Patent Application 2016/0124830) in view of Morley (US Patent 9,274,902) and further in view of Hagiwara (US Patent Application 2015/0378846).


Claim 21, Neuman teaches a method for improved error logging (View Neuman ¶ 1, 4, 7; error logging), comprising: receiving, at a computing device, a plurality of error logs for operating system errors during shutdown or boot of the computing device (View Neuman ¶ 18; error log module during boot process).

Neuman does not explicitly teach wherein the error logs are received when the operating system cannot access a hardware component of the computing device, and wherein the hardware component is not yet initialized or is shutdown; determining that the error logs exceed a space or number threshold for logging in firmware; selecting an error log from the plurality of error logs based on the error log having a highest priority of the plurality; and writing a log identifier for the selected error log to a firmware interface of the computing device, wherein the log identifier persists in the firmware interface for access after a boot of the operating system.  

However, Cepilus teaches wherein the error logs are received when the operating system cannot access a hardware component of the computing device (View Cepilus ¶ 20; failed device log), and wherein the hardware component is not yet initialized or is shutdown (View Cepilus ¶ 20; POST).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Neuman with wherein the error logs are received when the operating system cannot access a hardware component of the computing device, and wherein the hardware component is not yet initialized or is shutdown since it is known in the art that a failed POST can be detected (View Cepilus ¶ 20). Such modification would have allowed an error log to be generated for a system access failure.  


Neuman and Cepilus do not explicitly teach determining that the error logs exceed a space or number threshold for logging in firmware; selecting an error log from the plurality of error logs based on the error log having a highest priority of the plurality; and writing a log identifier for the selected error log to a firmware interface of the computing device, wherein the log identifier persists in the firmware interface for access after a boot of the operating system.  

However, Banerjee teaches determining that the error logs exceed a space or number threshold for logging in firmware (View Banerjee ¶ 33; number of errors exceed threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with determining that the error logs exceed a space or number threshold for logging in firmware since it is known in the art that the error logs can exceed a threshold (View Banerjee ¶ 33). Such modification would have allowed an error log to be stored after a threshold is exceeded.  

Neuman, Cepilus and Banerjee do not explicitly teach selecting an error log from the plurality of error logs based on the error log having a highest priority of the plurality; and writing a log identifier for the selected error log to a firmware interface of the computing device, wherein the log identifier persists in the firmware interface for access after a boot of the operating system.  

However, Morley teaches selecting an error log from the plurality of error logs based on the error log having a highest priority of the plurality (View Morley Col. 8, Lines 36-54; selectively apply classification and prioritization to detected faults).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with selecting an error log from the plurality of error logs based on the error log having a highest priority of the plurality since it is known in the art that the error logs can be prioritized (View Morley Col. 8, Lines 36-54). Such modification would have allowed an error log with the highest priority to be selected.  

Neuman, Cepilus, Banerjee and Morley do not explicitly teach writing a log identifier for the selected error log to a firmware interface of the computing device, wherein the log identifier persists in the firmware interface for access after a boot of the operating system.  

However, Hagiwara teaches writing a log identifier for the selected error log to a firmware interface of the computing device, wherein the log identifier persists in the firmware interface for access after a boot of the operating system (View Hagiwara ¶ 9; write error log into firmware).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with writing a log identifier for the selected error log to a firmware interface of the computing device, wherein the log identifier persists in the firmware interface for access after a boot of the operating system since it is known in the art that an error log can be stored to firmware (View Hagiwara ¶ 9). Such modification would have allowed an error log to be accessed after an operating system crash.

Claim 28 is the medium corresponding to the method of Claim 21 and is therefore rejected under the reasons set forth in the rejection in Claim 21.

Claim 35 is the system corresponding to the method of Claim 21 and is therefore rejected under the reasons set forth in the rejection in Claim 21.

Claim(s) 22, 23, 29, 30, 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuman (US Patent Application 2003/0212936) in view of Cepulis (US Patent Application 2001/0042225) in view of Banerjee (US Patent Application 2016/0124830) in view of Morley (US Patent 9,274,902) in view of Hagiwara (US Patent Application 2015/0378846) in view of Sade (US Patent Application 2015/0089280) and further in view of Guiterrez (US Patent Application 2021/0157756).


Claim 22, most of the limitations of this claim has been noted in the rejection of Claim 21.  Neuman, Cepilus, Banerjee, Morley and Hagiwara do not explicitly teach retrieving, by a system logger, the log identifier from the firmware interface; writing, by the system logger, the log identifier to a file; and erasing, by the system logger, the log identifier from the firmware interface.  


However, Sade teaches retrieving, by a system logger, the log identifier from the firmware interface (View Sade ¶ 23; obtain error log).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with retrieving, by a system logger, the log identifier from the firmware interface since it is known in the art that an error log can be retrieved from firmware (View Sade ¶ 23). Such modification would have allowed an error log to be retrieved after an operating system crash.


Neuman, Cepilus, Banerjee, Morley, Hagiwara and Sade do not explicitly teach writing, by the system logger, the log identifier to a file; and erasing, by the system logger, the log identifier from the firmware interface.  

However, Guiterrez teaches writing, by the system logger, the log identifier to a file (View Guiterrez ¶ 23; store error log); and erasing, by the system logger, the log identifier from the firmware interface (View Guiterrez ¶ 18; delete error log).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with writing, by the system logger, the log identifier to a file; and erasing, by the system logger, the log identifier from the firmware interface since it is known in the art that an error log can stored and deleted (View Guiterrez ¶ 18, 23). Such modification would have allowed an error log to be stored in the firmware and deleted from the firmware after retrieval.


Claim 29 is the medium corresponding to the method of Claim 22 and is therefore rejected under the reasons set forth in the rejection in Claim 22.

Claim 36 is the system corresponding to the method of Claim 22 and is therefore rejected under the reasons set forth in the rejection in Claim 22.

Claim 23, most of the limitations of this claim has been noted in the rejection of Claim 21.  Neuman, Cepilus, Banerjee, Morley and Hagiwara do not explicitly teach retrieving, by a system logger, the log identifier from the firmware interface; 3Docket No. F974.C1 writing, by the system logger, the selected error log corresponding to the log identifier to a file; and erasing, by the system logger, the log identifier from the firmware interface.  


However, Sade teaches retrieving, by a system logger, the log identifier from the firmware interface (View Sade ¶ 23; obtain error log). 3Docket No. F974.C1 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with retrieving, by a system logger, the log identifier from the firmware interface since it is known in the art that an error log can be retrieved from firmware (View Sade ¶ 23). Such modification would have allowed an error log to be retrieved after an operating system crash.


Neuman, Cepilus, Banerjee, Morley, Hagiwara and Sade do not explicitly teach writing, by the system logger, the selected error log corresponding to the log identifier to a file; and erasing, by the system logger, the log identifier from the firmware interface.  

However, Guiterrez teaches writing, by the system logger, the selected error log corresponding to the log identifier to a file (View Guiterrez ¶ 23; store error log); and erasing, by the system logger, the log identifier from the firmware interface (View Guiterrez ¶ 18; delete error log).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with writing, by the system logger, the selected error log corresponding to the log identifier to a file; and erasing, by the system logger, the log identifier from the firmware interface since it is known in the art that an error log can stored and deleted (View Guiterrez ¶ 18, 23). Such modification would have allowed an error log to be stored in the firmware and deleted from the firmware after retrieval.

Claim 30 is the medium corresponding to the method of Claim 23 and is therefore rejected under the reasons set forth in the rejection in Claim 23.

Claim 37 is the system corresponding to the method of Claim 23 and is therefore rejected under the reasons set forth in the rejection in Claim 23.

Claim(s) 24, 25, 31, 32, 38, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuman (US Patent Application 2003/0212936) in view of Cepulis (US Patent Application 2001/0042225) in view of Banerjee (US Patent Application 2016/0124830) in view of Morley (US Patent 9,274,902) in view of Hagiwara (US Patent Application 2015/0378846) and further in view of Pant (US Patent Application 2019/0332392).

Claim 24, most of the limitations of this claim has been noted in the rejection of Claim 21.  Neuman, Cepilus, Banerjee, Morley and Hagiwara do not explicitly teach the firmware interface is a Unified Extensive Firmware Interface ("UEFI").  

However, Pant teaches the firmware interface is a Unified Extensive Firmware Interface ("UEFI") (View Pant ¶ 42; UEFI).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the firmware interface is a Unified Extensive Firmware Interface ("UEFI") since it is known in the art that a firmware interface can be used (View Pant ¶ 42). Such modification would have allowed an UEFI interface to store an error log.

Claim 31 is the medium corresponding to the method of Claim 24 and is therefore rejected under the reasons set forth in the rejection in Claim 24.

Claim 38 is the system corresponding to the method of Claim 24 and is therefore rejected under the reasons set forth in the rejection in Claim 24.

Claim 25, most of the limitations of this claim has been noted in the rejection of Claim 24.  Pant further teaches the log identifier is written to a non-volatile memory as a UEFI runtime variable (View Pant ¶ 42; UEFI variable).   

Claim 32 is the medium corresponding to the method of Claim 25 and is therefore rejected under the reasons set forth in the rejection in Claim 25.

Claim 39 is the system corresponding to the method of Claim 25 and is therefore rejected under the reasons set forth in the rejection in Claim 25.

Claim(s) 26, 33 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuman (US Patent Application 2003/0212936) in view of Cepulis (US Patent Application 2001/0042225) in view of Banerjee (US Patent Application 2016/0124830) in view of Morley (US Patent 9,274,902) in view of Hagiwara (US Patent Application 2015/0378846) and further in view of Narasimhan (US Patent Application 2020/0089571).


Claim 26, most of the limitations of this claim has been noted in the rejection of Claim 21.  Neuman, Cepilus, Banerjee, Morley and Hagiwara do not explicitly teach writing the log identifier further comprises writing the selected error log corresponding to the log identifier.  


However, Narasimhan teaches writing the log identifier further comprises writing the selected error log corresponding to the log identifier (View Narasimhan ¶ 18, 43; error log associated with identifier).  

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with writing the log identifier further comprises writing the selected error log corresponding to the log identifier since it is known in the art that an error log can have an identifier (View Narasimhan ¶ 18, 43). Such modification would have allowed an error log with an identifier to be stored in the firmware interface.

Claim 33 is the medium corresponding to the method of Claim 26 and is therefore rejected under the reasons set forth in the rejection in Claim 26.

Claim 40 is the system corresponding to the method of Claim 26 and is therefore rejected under the reasons set forth in the rejection in Claim 26.

Claim(s) 27 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neuman (US Patent Application 2003/0212936) in view of Cepulis (US Patent Application 2001/0042225) in view of Banerjee (US Patent Application 2016/0124830) in view of Morley (US Patent 9,274,902) in view of Hagiwara (US Patent Application 2015/0378846) and further in view of Salle (US Patent Application 2015/0058669).

Claim 27, most of the limitations of this claim has been noted in the rejection of Claim 21.  Neuman, Cepilus, Banerjee, Morley and Hagiwara do not explicitly teach each of the error logs includes a criticality level and a timestamp, and the priority of the error logs is determined based on the criticality levels and timestamps.

However, Salle teaches each of the error logs includes a criticality level and a timestamp, and the priority of the error logs is determined based on the criticality levels and timestamps (View Salle ¶ 6; critical error/time, prioritize errors).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with each of the error logs includes a criticality level and a timestamp, and the priority of the error logs is determined based on the criticality levels and timestamps since it is known in the art that an error log can be prioritized based on severity of an error and a timestamp (View Salle ¶ 6, 20). Such modification would have allowed an error log to be error log to be selected based on a priority.

Claim 34 is the medium corresponding to the method of Claim 27 and is therefore rejected under the reasons set forth in the rejection in Claim 27.


Prior Art Made of Record

Cady et al. (U.S. Patent Application No. 2018/0074884), teaches fault management in the event a processing component fails to initialize or otherwise fails to properly execute pre-boot instructions in preparation for control by the operating system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAI E BUTLER/Primary Examiner, Art Unit 2114